DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Receipt of Remarks/Amendments filed on 08/05/2022 is acknowledged. Claims 1-19, 22, 29, and 31-39 are cancelled.  Claim 20 is amended. Claims 20-21, 23-28, 30, and 40-49 are pending and are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Claim Interpretation
The amounts of diuron and water in percent weight, will be interpreted to be the same as in volume, with the density of water being 1 g/mL. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-21, 24-25, 30, and 42-49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nickel, L. (ACS Symposium Series, 1994), and in view of Greene, D. W. (HortScience, 2002), hereinafter Greene, and Hogue et al. (Can. J. Plant Sci., 1988), Ferree et al. (Research Circular 272), Fallahi, E. (Hortscience, 37(3), June 2002), and Wilthin (EPA Product Sheet), , and as evidenced by Cox, C. (Diuron Factsheet, J Pest Reform).
Applicant’s Invention
Applicant claims a method of thinning pome fruits comprising applying diuron to at least one organ of the wherein:(a) the diuron is applied in the 3 to 30 mm fruit stage, and (b) the diuron is a component of a composition comprising: i.) at least 70% by weight of water, and ii.) 0.001% by weight to 0.2% by weight of diuron, and (c) the diuron is applied at an amount of 0.005 to 2 kg/ha per application. 
Determination of the scope of the content of the prior art
(MPEP 2141.01)
Nickell is in the field of plant growth regulators in agriculture, and specifically teaches control of flowering, effects on fruit set and development, control of abscission, control of plant and organ size, etc., and the perceived future for these compounds as related to agricultural needs and economics (Abstract). Nickell comprehends the capability to induce or prevent flowering is necessary for economic benefit (p. 4, last paragraph), and recognizes that spraying certain inhibitors induces flowering in many fruit trees such as apple, pear, and peach (p. 5, 2nd paragraph. However, Nickell also teaches that flowering decreases yield of certain crops (p. 5, 4th paragraph). Nickell teaches that prevention of flowering can be affected by many methods, most of which has limitations because they are labor intensive or impractical. Nickell relates that the use of commercial chemical maleic hydrazide for the prevention of flowering in sugarcane led to the subsequent use of monuron, diuron, and diquat, and that the proper application can provide 100% flowering control (p. 5, 4th paragraph).   Thus, Nickell recognizes diuron as a fruit thinner.
Nickell comprehends the value of selective removal of blossoms and small fruits in apples; that early thinning increases the size of the remaining fruits and improve fruit quality and appearance. Nickel also recites another important reason for flower and fruit thinning, which relates to the biennial-bearing tendency of many apple cultivars, which used to be a problem but no longer is (p. 7, 5th paragraph). As such, Nickell comprehends the value of thinning pome fruit crops.
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Nickell does not expressly teach the application of diuron on pome fruit crop, the application at 3-30 mm fruit stage, the composition comprising at least 70% water and 0.001-0.2% diuron, and that diuron is applied at 0.005-2 kg/ha per application. 
Greene teaches apple thinning chemicals, time of application, and environmental factors to consider when thinning apples. Greene teaches that historically, most chemical thinners are applied when fruit are 7-12 mm, the time when most chemical thinners are effective because during this period of time, shoots and fruit are rapidly growing, rendering obvious the 3-30 mm fruit stage instantly claimed in Claim 20, and 8-17 mm in Claim 24.  Greene teaches that during this time, shoots and fruit are competing for available carbohydrate, and the demand may exceed the supply. With the reduction of crop load, fruit size increases (p. 479, L. Col., last paragraph to R. Col., 1st and 2nd paragraphs). Greene teaches that application of chemical thinners at 14-18 mm stage generally diminish the thinners’ effectiveness, except when weather has been sunny and cool, and fruit have not been subjected to stress (p. 479, R. Col., paragraphs 1-4). 
Hogue is in the same field and teaches the application of diuron, simazine, terbacil, and dichlobenil, studying the effect of excessive application on the vigor, yield and cation nutrition of young apple trees (Title).  Hogue teaches that application of diuron 4x above the recommended amount of 2.5 kg/ha per year resulted in decrease in tree vigor and yield (Abstract).  Thus, Hogue renders the application rate of diuron on pome fruit crop, specifically apples, obvious.
Ferree is also in the horticultural field and teaches that the production efficiency of apple trees and orchards can be improved by using rootstocks, and planting more intensively, which requires optimum soil management and preventing weed competition (p. 3, Introduction).  Ferree describes how herbicide treatments influenced rootstock performance. Ferree teaches the application of diuron and other herbicides individually or in combination, with diuron applied at 4 lb/acre (p. 3, Materials and Methods). 
Regarding the amount of diuron and water in percentages, Fallahi is also in the thinning field, specifically blossom thinning of pome and stone fruit, and recognizes blossom thinners reduce the fruit set by preventing fertilization (p. 474, L. Col.). Fallahi teaches that early thinning of impact its fruit size and next season flower bud initiation. Fallahi teaches new blossom thinners including sulfcarbamide (Wilthin, 79% a.i.), which breaks down to urea and sulfuric acid after application (p. 475, L. Col., 2nd paragraph). Fallahi teaches the use of 0.375% Wilthin v/v at 0.375% (v/v), which significantly reduced fruit set in ‘Delicious ‘and ‘Law Rome’ apples. While Fallahi does not teach the dilution is with water, the product sheet directions recite that clean water must be used to prepare the spray as muddy or silty water sources may deactivate the product (Wilthin, p. 4, L. Col., Apples section). Additionally, Wilthin recites that the product can only be used one time per season (p. 4, R. Col., 5th paragraph). As such, Fallahi and Wilthin assist in rending obvious the amount of water being at least 70% and diuron up to 0.2%, as well as other amounts of water claimed.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use diuron to as thinners for apple trees because Nickell has taught the use of monuron, diuron, and diquat as chemical compounds to use in preventing flowering, while also teaching the many benefits with thinning pome fruit crops, specifically apples. One of ordinary skill in the art would try any of the three herbicides recited by Nickell as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also try diuron. See MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ2d 1385 (Supreme Court 2007). One would be motivated to do so especially because additional arts such as Ferree recognizes that the production efficiency of apple trees and orchards can be improved by optimum soil management, with herbicides playing a crucial role in preventing weed competition, and that diuron did not show any adverse effects on rootstocks (p. 6, L. Col., last paragraph). Additionally, application of diuron to apple trees has been well-established, as exemplified for instance by Hogue. The instant claim set is drawn to method steps, which comprises the steps of application of diuron to pome trees, rendered obvious by the prior art.  It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same trees are being administered the same active agent by the same mode of application in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method.    Thus, the combination of prior art teach, either expressly or inherently implied, each and every limitation of the instant claims. Nickell establishes diuron herbicide is a known fruit thinner, and provides a strong motivation and expectation of success.
A skilled artisan would combine Greene’s teaching with the teachings of Nickell and use diuron when the fruit size is 7-12 mm, the time when most chemical thinners are effective and shoots and fruit are rapidly growing, according to Greene. The size range taught by Greene lies inside the range in instant Claim 20, and overlaps with Claim 24. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
One skilled in the art before the effective filing date would also combine the teachings of Hogue to Nickell and use the recommended rate of 2.5 kg/ha diuron on apple trees with reasonable expectations of success, because Hogue has shown the detrimental effects of utilizing higher rates of diuron.
Regarding the application of a specific concentrations of diuron and amount of water instantly claimed, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Fallahi with that of Nickell, Greene and Hough, and apply diuron at the same rate as the urea of Fallahi. Therefore, one skilled in the art would spray 0.375% diuron to the apple per the teachings of Fallahi in further view of Wilthin, and arrive at the instant claims.  One would be motivated to do so because diuron is a urea-derived herbicide and belongs to the urea family of herbicides as evidenced by Cox (p. 12, L. Col., Introduction). The 0.375% amount taught by Fallahi is close to the 0.2% instantly claimed, and the amount of water in Claims 20, 42-43, 45-46, and 48-49 overlaps because, taken together, Fallahi and Wilthin teach a urea composition diluted with water. A prima facie case of obviousness also exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Additionally, as applies to the diuron amounts in Claims 20, 44, and 47, while the exact concentration instantly claimed is not disclosed by the prior art, it is generally noted that differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such application rate is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of concentration of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum concentration. NOTE: MPEP 2144.05. One skilled in the art will manipulate the diuron concentration and necessarily manipulate the water content to reach the desired concentration based on how much thinning is desired, type of trees, environmental factors, etc. Because Fallahi and Wilthin only teach one time application, Claims 25 and 30 are rendered obvious. 
Similarly, while Hogue does not teach the exact application rate, Hogue recognizes that higher rates of application would be detrimental to the health of apple trees, and recommend 2.5 kg/ha rate, which is close to the 2 kg/ha limit of the claimed range in Claim 20. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Regarding Claims 40- 41, while the exact application rate ranges of 0.01 to 1.0 kg/ha and 0.01 to 0.5 kg/ha are not disclosed by the prior art, the differences in application rate do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such application rate is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of application rate of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum application rate. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. A person skilled in the art will figure out the appropriate application rate depending on how much thinning is desired, type of trees and soil, environmental factors, etc.

Claims 23, 26-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nickell, Greene, Hogue, Ferree and Fallahi as applied to claim 20 above and in further view of Baur et al. (US 2004/0242425 A1, Dec. 2, 2004), hereinafter Baur.
Applicant’s Invention
Applicant claims the method above, wherein the pome fruit is pear; wherein component comprises calcium formate, the weight ratio of diuron to calcium salts and formates is 1: (.1 to 500): (0.16 to 02). 
Determination of the scope of the content of the prior art
(MPEP 2141.01)
	The teachings of Nickell, Greene, Hogue, Ferree and Fallahi have been set forth supra. 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Nickell, Greene, Hogue, Ferree and Fallahi do not specifically disclose the composition additionally comprises a calcium formate at a concentration of diuron to calcium salts and formates is 1:(0.1 to 500): (0.16 to 900). The arts do not expressly teach application to pear crops. 
	Baur is in the same field of endeavor relating the invention of a method for thinning fruit with metamitron-containing formulation and provides the motivation for using diuron as thinning agents for pome fruit. Baur is compatible with Nickell, Greene, Hogue, Ferree and Fallahi in its teaching of fruit thinning with spray formulations containing urea herbicide ([0037]-[0045]).  Baur teaches that thinning is widely considered to be the most important measure in pome fruit growing and in the commercial cultivation of a large number of other fruit crops [0002].  Baur also teaches the use of calcium formate as foliar fertilizer in the metamitron-containing fruit thinning formulation, rendering obvious the features of Claims 26-28. The main advantages of using calcium formate includes being especially inexpensive to purchase, do not present problems with conventionally used calcium salts in agrochemical formulations, and calcium-formate-comprising formulations have better rainfastness than the conventionally used calcium salts [00020].  Plant intolerance symptoms were not observed in calcium formate application [0021]. The thinning formulations preferably comprise 0.1 to 50 g/l (0.01-5% by weight) of calcium formate. A calcium content of 1 to 20 g/l is especially preferred [0022]. Baur teaches the formulation containing metamitron at 50-400 mg/L metamitron, and 0.1-50 g/L calcium formate, which renders obvious the ratio in Claim 27. The formulation of Baur is suitable for thinning a variety of fruit crops including all apple and pear varieties, stone fruit, and citrus crops [0035], rendering obvious Claim 23. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
The formulation of Baur allows for other thinning agents including urea; diuron is a member of this class of agent. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Baur with that of Nickell, Greene, Hogue, Ferree and Fallahi, either combining metamitron with diuron or using diuron alone in the formulation, and utilizing calcium formate at the concentration and ratio taught by Baur to arrive at the instantly claimed method.  One would have been motivated to do so because Baur has taught the many advantages of adding calcium formate in fruit thinning formulations including cost efficiency, improved rainfastness, and plant tolerance. A person skilled in the art would adjust the concentration and ratio of diuron and calcium formate depending on the need.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Response to Arguments:
Applicant traverses the 103 the rejection over Nickell in view of Greene, Hogue, Ferree, Fallahi, and Wilthin in the Remarks filed 08/05/2022. Applicant argues that the claimed invention is in fruit thinning and the problem being solved is providing a method to chemically thin fruit commercially. Applicant argues that Nickell teaches the use of diuron to prevent flowering in sugarcanes but sugarcanes are not fruit-bearing plants, whereas the instant claims are directed to thinning fruits on a pome fruit crop, which requires flowering. Applicant further argues that Nickell disclosed concept of thinning pome fruit but diuron was not disclosed as the agent for this thinning. Applicant also appears to argue that there is no rationale for combining Nickell’s disclosure that diuron is used to prevent flowering in sugarcane with a disclosure that fruit thinning is generally useful for pome fruits to arrive at the conclusion that diuron may be used for thinning pome fruits. 
Applicant’s arguments have been considered but are deemed not persuasive. As a first matter, the commercial use is not germane to the argument.  The application is drawn to a method of thinning fruits on pome fruit crop comprising the application of diuron to one organ of the fruit crop.  As such, the method claims are examined according to the obviousness of the steps and not its commercial usefulness. 
Applicant is also reminded that the rejection is one of obviousness and anticipation. Applicant admits that Nickell teaches the concept of fruit thinning, and that diuron is useful as blossom thinner for sugarcane. Nickell does not need to expressly teach the use of diuron to thin pome fruit but rather have a teaching that would render it obvious to apply diuron to thin pome fruit. As explained in the rejection supra and previous Office Action filed 05/06/2022, Nickell specifically teaches control of flowering, effects on fruit set and development, control of plant and organ size, etc. (Abstract). Nickell recognizes that flowering decreases yield of certain crops, and relates that the use of commercial chemical maleic hydrazide for the prevention of flowering in sugarcane, which led to the subsequent use of monuron, diuron, and diquat. Nickell comprehends the value of selective removal of blossoms and small fruits in apples; that early thinning increases the size of the remaining fruits and improve fruit quality and appearance. Nickel also recites another important reason for flower and fruit thinning, which relates to the biennial-bearing tendency of many apple cultivars, which used to be a problem. As such, Nickell comprehends the value of thinning pome fruit crops, and it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use diuron to as thinners for apple trees because Nickell has taught the use of monuron, diuron, and diquat as chemical compounds to use in preventing flowering, while also teaching the many benefits with thinning pome fruit crops, specifically apples. 
Applicant appears to assign a very narrow skill set to a person skilled in the art, suggesting that such artisan would not be able to combine Nickell’s teaching that diuron is used to prevent flowering in sugarcane with its teaching of importance of pome fruit thinning to arrive at the artisan using diuron for thinning pome fruits. Nickell teaches selective removal of blossoms and small fruits in apples; that early thinning increases the size of the remaining fruits and improve fruit quality and appearance. As such, not all pome flowers are removed as they are required for fruiting.  
Additionally, a skilled artisan would combine the teachings of Nickell with the secondary references. One would be motivated to thin pome fruit with diuron especially because additional arts such as Ferree recognizes that the production efficiency of apple trees and orchards can be improved by optimum soil management, with herbicides playing a crucial role in preventing weed competition, and that diuron did not show any adverse effects on rootstocks (p. 6, L. Col., last paragraph). Additionally, application of diuron to apple trees has been well-established, as exemplified for instance by Hogue. 
Applicant appears to argue that Hogue is non-analogous art, stating that Hogue disclosed the effects of repeated applications of herbicides, including diuron, on young apple trees, and therefore the recommended rate is for herbicidal application. The Applicant alleges that Hogue is neither in the same field of endeavor as the claimed invention nor pertinent to the problem being solved by the claimed invention, and therefore cannot be combined with Nickell and Greene.
This argument is also not persuasive, and attribute an overly narrow range of interest and creativity to the person of ordinary skill in the art. Cf KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 420-21 (2007) (explaining that a person with ordinary skill in the art is "a person of ordinary creativity, not an automaton," and "in many cases ... will be able to fit the teachings of multiple patents together like pieces of a puzzle"). Whether two references are analogous art is determined by two separate tests: (1) whether the art is from the same field of endeavor, regardless of the problem addressed and, (2) if the reference is not within the field of the inventor's endeavor, whether the reference still is reasonably pertinent to the particular problem with which the inventor is involved. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Nickell teaches plant growth regulators in agriculture, has a long discussion on herbicides, stating “herbicides…are but one offshoot of plant growth regulation”, and even describes how glyphosate herbicide had been useful as a ripener (p. 4; pp. 11-12). Hogue teaches the application of herbicides including diuron and their effect on vigor, yield, and nutrition of young apple trees.  As such, Nickell and Hogue are in the same fields. 
Applicant remarks that the Examiner allegedly makes a logical leap in extrapolating application rates of diuron for herbicide use to fruit thinning with reasonable expectations of success. 
The Examiner traverses the argument. On this record, it is reasonable to conclude that the same trees are being administered the same active agent by the same mode of application in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method.    Thus, the combination of prior arts teach, either expressly or inherently implied, each and every limitation of the instant claims.
As stated in the above rejection and previous Office Action filed 05/06/2022, one skilled in the art before the effective filing date would also combine the teachings of Hogue to Nickell and use the recommended rate of 2.5 kg/ha diuron on apple trees with reasonable expectations of success, because Hogue has shown the detrimental effects of utilizing higher rates of diuron. Regarding the application of a specific concentrations of diuron and amount of water instantly claimed, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Fallahi with that of Nickell, Greene and Hough, and apply diuron at the same rate as the urea of Fallahi. Therefore, one skilled in the art would spray 0.375% diuron to the apple per the teachings of Fallahi in further view of Wilthin, and arrive at the instant claims.  One would be motivated to do so because diuron is a urea-derived herbicide and belongs to the urea family of herbicides. The 0.375% amount taught by Fallahi is close to the 0.2% instantly claimed, and the amount of water instantly claimed overlaps because, taken together, Fallahi and Wilthin teach a urea composition diluted with water. A prima facie case of obviousness also exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Additionally, as applies to the diuron amounts in Claims 20, 44, and 47, while the exact concentration instantly claimed is not disclosed by the prior art, it is generally noted that differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such application rate is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of concentration of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum concentration. NOTE: MPEP 2144.05. One skilled in the art will manipulate the diuron concentration and necessarily manipulate the water content to reach the desired concentration based on how much thinning is desired, type of trees, environmental factors, etc. 
Similarly, while Hogue does not teach the exact application rate, Hogue recognizes that higher rates of application would be detrimental to the health of apple trees, and recommend 2.5 kg/ha rate, which is close to the 2 kg/ha limit of the claimed range in Claim 20. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Regarding Claims 40- 41, while the exact application rate ranges of 0.01 to 1.0 kg/ha and 0.01 to 0.5 kg/ha are not disclosed by the prior art, the differences in application rate do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such application rate is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of application rate of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum application rate. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. A person skilled in the art will figure out the appropriate application rate depending on how much thinning is desired, type of trees and soil, environmental factors, etc.
Applicant has no specific arguments regarding Ferree, Fallahi, Wilthin, and Baur.
 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616